                                          Case 5:18-cv-07677-NC Document 73 Filed 02/26/20 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10    ASHOK BABU, et al.,
                                                                                      Case No. 18-cv-07677-NC
                                  11                  Plaintiffs,
                                                v.                                    CASE MANAGEMENT
Northern District of California




                                  12
 United States District Court




                                                                                      SCHEDULING ORDER
                                  13    GREGORY J. AHERN, et al.,
                                  14                  Defendants.
                                  15
                                  16         The parties attended a case management conference on February 26, 2020. After
                                  17   considering the joint case management statement submitted by the parties, IT IS HEREBY
                                  18   ORDERED THAT the following modified deadlines are set:
                                  19
                                             1. DISPOSITIVE MOTIONS FILED: June 22, 2020.
                                  20
                                             2. NON-EXPERT DISCOVERY: May 26, 2020.
                                  21
                                             3. EXPERT WITNESSES:
                                  22
                                                     o Initial disclosure of expert testimony and reports under Federal Rule of
                                  23                   Civil Procedure 26(a)(2): June 12, 2020.
                                  24                 o All discovery of expert witnesses under Federal Rule of Civil Procedure
                                                       26(b)(4): July 13, 2020.
                                  25
                                  26         4. FURTHER CASE MANAGEMENT CONFERENCE: April 22, 2020, at 10:00
                                                a.m. The parties may appear telephonically. The parties must file a joint case
                                  27            management statement by April 20, 2020. See Civil L.R. 16-10(d).
                                  28
                                           Case 5:18-cv-07677-NC Document 73 Filed 02/26/20 Page 2 of 2




                                  1           The trial date and pretrial deadlines remain unchanged. All hearings, conferences,
                                  2    and the trial will take place in Courtroom 5, 4th Floor, U.S. District Court, 280 S. First
                                  3    Street, San Jose, California.
                                  4
                                              IT IS SO ORDERED.
                                  5
                                  6
                                       Dated: February 26, 2020                   _____________________________________
                                  7                                                 NATHANAEL M. COUSINS
                                                                                    United States Magistrate Judge
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                  2
